DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities:  
Paragraph 0039 of the applicant’s specification reads as follows: 
With this configuration, the reconfigurable processing device 5 shown in FIG. 4 can be achieved. It should be noted that in the above-described configuration, the arithmetic unit being the CPU outputs, to the outside by communication module, the feature value obtained by performing, on the data from the sensor, the preprocessing and the feature value extraction processing using a reconfigurable analog circuit and a reconfigurable digital circuit, stores the reconfiguration information obtained from the outside in the reconfiguration information database, and controls a series of pieces of processing that configure the reconfigurable analog circuit and the reconfigurable digital circuit according to the reconfiguration information.

	It is unclear as to how an arithmetic unit can be an output, i.e. an output signal. Paragraphs 0009 of the applicant’s specification indicates that the arithmetic unit outputs a feature value. From the specification it is unclear as to if the arithmetic unit outputs information or if it the output itself. As best understood by the examiner, the arithmetic unit will be viewed as a CPU/processing unit and will not be treated as an output from a CPU during examination. 

Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  

Claim 1 contains the following limitations in question: stores reconfiguration information obtained from an outside in the reconfiguration information database. 

The claim indicates that reconfiguration information is obtained from an outside, but not recite what the outside is. As currently claimed, the claim is not grammatically correct. As best understood by the examiner, the recited “an outside” with be examined as some sort of “external device” as the specification describes an external device, i.e. an outside device. 

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: 
“an arithmetic unit” (introduced in claim 1 - has support in the specification as a CPU/processor); 
“a communication module” (introduced in claim 1 - has no corresponding structural support in the specification); 
“a diagnosis processing unit” (introduced in claim 2 - has no corresponding structural support in the specification but the examiner will interpret the recited unit as a processor/CPU, i.e. a generic processing unit); 
“a checking means” (introduced in claim 4 - has no corresponding structural support in the specification); 
“an optimum algorithm selection unit” (introduced in claim 4 - has no corresponding structural support in the specification); 
“a reconfiguration information creation unit” (introduced in claim 4 - has no corresponding structural support in the specification); 
“a transmission unit” (introduced in claim 4 - has no corresponding structural support in the specification); 
“a design assistance apparatus” (introduced in claim 6 – specification discloses that design assistance apparatus comprises a processor); and 
“a feature value extraction apparatus” (introduced in claim 6 – specification discloses that feature value extraction apparatus comprises a processor).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (FP 7.30.06).

Claim Rejections - 35 USC § 112 – Part 1
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 1 and 4, the limitations corresponding to the claimed “a communication module” (introduced in claim 1); “a checking means” (introduced in claim 4); “an optimum algorithm selection unit” (introduced in claim 4); “a reconfiguration information creation unit” (introduced in claim 4); and “a transmission unit” (introduced in claim 4) are not described or recited in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
With respect to the claimed parts, the examiner was unable to find adequate structure (or material or acts) for performing the recited function and therefor fails the description required in 35 USC 112, first paragraph (see MPEP 2181). 
  
Claims 2-5 and 7 are also rejected under 35 U.S.C. 112, first paragraph, because they incorporate the lack of written description present in parent claims 1 and/or 4. 

Claim Rejections - 35 USC § 112 – Part 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 4, as discussed above the claimed “a communication module” (introduced in claim 1); “a checking means” (introduced in claim 4); “an optimum algorithm selection unit” (introduced in claim 4); “a reconfiguration information creation unit” (introduced in claim 4); and “a transmission unit” (introduced in claim 4) are limitations that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure for the claimed function and therefore the claim is indefinite because it is unclear what applicant intends to use to accomplish the claimed functions. 

Claims 2-5 and 7 are rejected under 35 U.S.C. 112, second paragraph, because they incorporate the lack of clarity present in parent claims 1 and/or 4. 

Applicant may:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)          Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)          Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)          Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 3 also contains the following limitation in question:
3. A design assistance apparatus comprising: 
determining configuration of the reconfigurable circuit using a feature value from the feature value extraction apparatus according to claim 1; and 
sending the configuration to the feature value extraction apparatus as the reconfiguration information via the communication module.

	Parent claim 1 indicates that the communication module is part of the feature value extraction apparatus. Dependent claim 3 then recites a limitation that would send information determined from a design assistance apparatus to the feature value extraction apparatus using the communication module of the feature value extraction apparatus. This is confusing as it is unclear as to how one apparatus, i.e. the design assistance apparatus, can send information to another apparatus, i.e. the feature value extraction apparatus, using the communication module of the of other apparatus. The act of sending is an act from the transmitting apparatus, not the receiving apparatus. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US 20170209726).

Regarding claim 1, Hu discloses a feature value extraction apparatus configured to obtain data from a sensor attached to a diagnosis target apparatus to output a feature value after preprocessing (see Abstract, Fig. 9, and paragraphs 0054, 0057, 0059-0061: microcontroller equates to the claimed feature value extraction apparatus as it obtains sensor data related to a target apparatus), the feature value extraction apparatus comprising: 
a reconfigurable circuit configured to input data from the sensor (see Figs. 9 and 11 and paragraphs 0059-0061 and 0063: filter receives sensor data, filter can be reconfigured via server using programmable hardware and software components, as such it is a reconfigurable circuit); 
an arithmetic unit (see Fig. 11 and paragraphs 0029, 0059-0061, and 0063: microcontroller, as described in the specification the arithmetic unit is described as a CPU/processing device); 
a reconfiguration information database configured to store reconfigured information (see Figs. 7 and 11 and paragraphs 0051-0052, 0059-0061, and 0063: memory for storing programmable instructions, filter is reconfigured via programmable instructions); and 
a communication module for external connection, wherein the arithmetic unit outputs, to an outside by communication module, a feature value obtained by performing, on data from the sensor, preprocessing and feature value extraction processing using the reconfigurable circuit (see Fig. 7 and 11 and paragraphs 0050, 0053, 0055-0081and 0060-0061: monitoring apparatus includes an input/output module for transmitting processed sensor data, i.e. extracted feature values, to a server, data is processed using the previously discussed reconfigurable circuit/filter), stores reconfiguration information obtained from an outside in the reconfiguration information database, and configures the reconfigurable circuit according to the reconfiguration information (see Figs. 7 and 11 and paragraphs 0051-0052, 0059-0061, and 0063: memory for storing programmable instructions, filter is reconfigured via programmable instructions).




Regarding claim 2, Hu further discloses a predicted-failure-evidence diagnosis apparatus comprising a predicted-failure-evidence diagnosis processing unit configured to diagnose the diagnosis target apparatus using a feature value from the feature value extraction apparatus according to claim 1 (see Abstract and paragraphs and 0055: server determines operational status from data received from the monitoring apparatus).

Regarding claim 3, Hu further discloses a design assistance apparatus comprising determining configuration of the reconfigurable circuit using a feature value from the feature value extraction apparatus according to claim 1 (see Fig. 11 and paragraphs 0061); and 
sending the configuration to the feature value extraction apparatus as the reconfiguration information via the communication module (see Fig. 11 and paragraphs 0061).

Regarding claim 5, Hu further discloses a monitor, wherein the monitor displays processing content in the feature value extraction apparatus (see paragraphs 0038, 0047, 0050, 0055: discloses displays for displaying content of processed data, i.e. processing content in the feature value extraction apparatus).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable Hu (US 20170209726) in view of Lu (US 20110137439).

Regarding claim 4, Hu further discloses wherein the reconfigurable circuit performs noise removal processing of data from a sensor attached to a diagnosis target apparatus (see paragraphs 0059 and 0061), the design assistance apparatus further comprising: 
a checking means configured to check an effect of the noise removal processing; an optimum algorithm selection unit configured to select an optimum noise removal algorithm; a reconfiguration information creation unit configured to generate reconfiguration information on the noise removal processing using the optimum noise removal algorithm (see Figs. 7 and 11 and paragraphs 0051-0052, 0059-0061, and 0063: server, i.e. previously discussed design assistance apparatus, for determining feedback to adjust filters/reconfigurable circuit based on the received data/feature value from the monitoring device/extraction apparatus memory for storing programmable instructions, as the claimed units do not have structural support the specification, the examiner interprets the recited units as software, and since the disclosed server evaluates the data received from the microcontroller and provides feedback/reconfiguration information it meets the limitations of the claimed invention as providing of such feedback is a check on the effectiveness of the current filters and policies, since the process uses machine learning, the machine learning algorithm can be considered an optimal algorithm section unit, and since the server creates current feedback for the microcontroller, it includes a reconfiguration information creation unit/software to generate the claimed reconfiguration information); and 
transmitting the reconfiguration information to the feature value extraction apparatus (see Figs. 10 and 11 and paragraphs 0038, 0054, 0061, and 0063: discloses transmitting feedback/reconfiguration information from server over a network).

Hu does not expressly disclose a transmission unit configured to transmit data. 

Lu discloses server with a transmission unit configured to transmit data (see Abstract and paragraph 0026). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hu with the teachings of Lu, i.e. constructing the server to have a communication module, for the advantageous benefit of using a conventional transmission unit/communication module for communication with the remote sensing devices of Hu. Once modified, the server/ design assistance apparatus of Hu would comprise a transmission unit configured to transmit data. 

Regarding claim 7, Hu, previously modified by Lu, further discloses a monitor, wherein the monitor displays processing content in the feature value extraction apparatus (see paragraphs 0038, 0047, 0050, 0055: discloses displays for displaying content of processed data, i.e. processing content in the feature value extraction apparatus).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Hu (US 20170209726) in view of Drewett (US 20200068277).

Regarding claim 6, Hu discloses a predicted-failure-evidence diagnosis operation method (see Abstract and paragraph 0046-0047: alarm related to non-readiness of a fire extinguisher falls under the scope of a predicted-failure-evidence diagnosis) comprising: 
connecting, to a design assistance apparatus, a feature value extraction apparatus including a reconfigurable circuit configured to input data from a sensor attached to a diagnosis target apparatus, and a reconfiguration information database configured to store reconfiguration information (see Figs. 9 and 11 and paragraphs 0059-0061 and 0063: sever communicatively coupled to a design assistance apparatus via wireless communication), the feature value extraction apparatus configured to change a configuration of the reconfigurable circuit according to the reconfiguration information (see Figs. 9 and 11 and paragraphs 0059-0061 and 0063: filter receives sensor data, filter can be reconfigured using programmable hardware and software components, as such it is a reconfigurable circuit, as such it is configured to change its configuration according to reconfiguration information); 
in the design assistance apparatus, determining a configuration of the reconfigurable circuit using a feature value from the feature value extraction apparatus, sending the configuration to the feature value extraction apparatus as the reconfiguration information, and storing the configuration in a reconfiguration information database (see Figs. 7 and 11 and paragraphs 0051-0052, 0059-0061, and 0063: server for determining feedback to adjust filters/reconfigurable circuit based on the received data/feature value from the monitoring device/extraction apparatus memory for storing programmable instructions, filter is reconfigured via programmable instructions); and 
connecting, i.e. the feature value extraction apparatus, to a predicted-failure-evidence diagnosis processing apparatus configured to diagnose the diagnosis target apparatus using a feature value from the feature value extraction apparatus instead (see Figs. 7 and 11 and paragraphs 0046, 0055, 0059-0061, and 0063: such monitoring may occur locally).

Hu discloses placing the monitoring device in a sleep/low power mode (see paragraph 0064). 
Hu does not expressly disclose separating the feature value extraction apparatus from the design assistance apparatus. 

Drewett discloses a wireless sensing apparatus that discloses wherein the device disables wireless communication circuity when the wireless sensing apparatus in in sleep/low power mode (see paragraphs 0044 and 0046). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hu with the teachings of Drewett, i.e. disabling wireless communication circuity when entering the disclosed sleep/low power mode, for the advantageous benefit of conserving extra power by powering down unused components when in the low power state. Once modified, powering down the communication circuity of Hu when it low power mode, it would meet the limitation of separating the feature value extraction apparatus from the design assistance apparatus as the devices would no longer be coupled wirelessly.  

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xi (US 9269386) discloses and adaptive filtering system based on feature values of a vibration signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865